 

Exhibit 10.17

 

FORM OF

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is dated as of _________, 202_ (this “Agreement”)
and is between MultiPlan Corporation, a Delaware corporation (the “Company”),
and [name of director/officer] (“Indemnitee”).

 

Background

 

The Company believes that in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.

 

The Company desires and has requested Indemnitee to serve, or to continue to
serve, as a director or officer of the Company and, in order to induce
Indemnitee to serve, or to continue to serve, as a director or officer of the
Company, the Company is willing to grant Indemnitee the indemnification provided
for herein. Indemnitee is willing to so serve, or to continue to serve, on the
basis that such indemnification be provided.

 

The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.

 

In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.              Indemnification. To the fullest extent permitted by the
General Corporation Law of the State of Delaware (the “DGCL”):

 

(a)            The Company shall indemnify Indemnitee if Indemnitee was or is a
party to, is threatened to be made a party to, or is otherwise involved in, as a
witness or otherwise, any threatened, pending or completed action, suit or
proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including any and all appeals, by reason of the fact that Indemnitee is or was
or has agreed to serve as a director or officer of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted by Indemnitee in
any such capacity.

 

(b)            Subject to Section 6, the indemnification provided by this
Section 1 shall be from and against all loss and liability suffered and expenses
(including attorneys’ fees, costs and expenses), judgments, fines and amounts
paid in settlement actually and reasonably incurred by or on behalf of
Indemnitee in connection with such action, suit or proceeding, including any
appeals (collectively, “Losses”).

 



   

 

 

Section 2.              Advancement of Expenses. To the fullest extent permitted
by the DGCL, but subject to the terms of this Agreement and following notice
pursuant to Section 3(a) below, expenses (including attorneys’ fees, costs and
expenses) incurred by Indemnitee in appearing at, participating in or defending,
or otherwise arising out of or related to, any action, suit or proceeding
described in Section 1(a) shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding, or in connection with any
action, suit or proceeding brought to establish or enforce a right to
indemnification or advancement of expenses pursuant to Section 3 (an
“advancement of expenses”), within 20 days after receipt by the Company of a
statement or statements from Indemnitee requesting such advancement of expenses
from time to time. Indemnitee hereby undertakes to repay any amounts so advanced
(without interest) to the extent that it is ultimately determined by final
judicial decision from which there is no further right to appeal (a “final
adjudication”) that such Indemnitee is not entitled to be indemnified or
entitled to advancement of expenses under this Agreement. No other form of
undertaking shall be required of Indemnitee other than the execution of this
Agreement. This Section 2 shall be subject to Section 3(b) and shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 6.

 

Section 3.              Procedure for Indemnification; Notification and Defense
of Claim.

 

(a)            Promptly after receipt by Indemnitee of notice of the
commencement of any action, suit or proceeding, Indemnitee shall, if any
indemnification, advancement or other claim in respect thereof is to be sought
from or made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of any action, suit or proceeding, or of Indemnitee’s request for
indemnification, advancement or other claims shall not relieve the Company from
any liability that it may have to Indemnitee hereunder and shall not constitute
a waiver or release by Indemnitee of any rights hereunder or otherwise, except
to the extent the Company is actually and materially prejudiced in its defense
of such action, suit or proceeding as a result of such failure. To submit a
request for indemnification under Section 1, Indemnitee shall submit to the
Company a written request therefor; provided that any request for such
indemnification may not be made until after a final adjudication of such action,
suit or proceeding. Any notice by Indemnitee under this Section 3 should include
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

 



 2 

 

 

(b)            With respect to any action, suit or proceeding of which the
Company is so notified as provided in this Agreement, the Company shall, subject
to the last two sentences of this Section 3(b), be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any subsequently incurred fees of
separate counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company, which authorization will not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing, if
Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is an
actual or potential conflict of interest or position (other than such potential
conflicts that are objectively immaterial or remote) between the Company and
Indemnitee with respect to a significant issue, then the Company will not be
entitled, without the written consent of Indemnitee, to assume such defense. In
addition, the Company will not be entitled, without the written consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company.

 

(c)            The determination whether to grant Indemnitee’s indemnification
request shall be made promptly and in any event within 30 days following the
Company’s receipt of a request for indemnification in accordance with
Section 3(a). If the determination of whether to grant Indemnitee’s
indemnification request shall not have been made within such 30-day period, the
requisite determination of entitlement to indemnification shall, subject to
Section 6, nonetheless be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) an intentional misstatement by
Indemnitee of a material fact, or an intentional omission of a material fact
necessary to make Indemnitee’s statement not misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the DGCL; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto.

 

(d)            In the event that (i) the Company determines in accordance with
this Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30-day period (as it may be extended), (iv) advancement of expenses
is not timely made in accordance with Section 2 or (v) the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication in any court of competent jurisdiction of his or her entitlement
to such indemnification or advancement of expenses, as applicable. Indemnitee’s
expenses (including attorneys’ fees, costs and expenses) incurred in connection
with successfully establishing Indemnitee’s right to indemnification or
advancement of expenses, in whole or in part, in any such proceeding or
otherwise shall also be indemnified by the Company to the fullest extent
permitted by the DGCL.

 



 3 

 

 

(e)            Indemnitee shall be presumed to be entitled to indemnification
and advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3, as the case may be. The
Company shall have the burden of proof in overcoming such presumption, and such
presumption shall be used as a basis for a determination of entitlement to
indemnification and advancement of expenses unless the Company overcomes such
presumption by clear and convincing evidence. For purposes of this Agreement, to
the fullest extent permitted by the DGCL, Indemnitee shall be deemed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers, employees or committees of the Board of
Directors of the Company (the “Board of Directors”), or on the advice of legal
counsel or other advisors (including financial advisors and accountants) for the
Company or on information or records given in reports made to the Company by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the Company, and the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Company or relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee’s rights hereunder.

 

Section 4.              Insurance and Subrogation.

 

(a)            The Company hereby covenants and agrees that, so long as
Indemnitee shall be subject to any possible action, suit or proceeding by reason
of the fact that Indemnitee is or was or has agreed to serve as a director or
officer of the Company, or while serving as a director or officer of the
Company, is or was serving or has agreed to serve at the request of the Company
as a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, the Company, subject to Section 4(b),
shall promptly obtain and maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers, as more fully described below.

 

(b)            Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall have no obligation to obtain or maintain D&O
Insurance if the Company determines in good faith that: (i) such insurance is
not reasonably available; (ii) the premium costs for such insurance are
disproportionate to the amount of coverage provided; (iii) the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit; (iv) the Company is to be acquired and a tail policy of reasonable
terms and duration is purchased for pre-closing acts or omissions by Indemnitee;
or (v) the Company is to be acquired and D&O Insurance, with substantially the
same terms and conditions as the D&O Insurance in place prior to such
acquisition, will be maintained by the acquirer that covers pre-closing acts and
omissions by Indemnitee.

 

(c)            In all policies of D&O Insurance, Indemnitee shall qualify as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured (i) of the Company’s independent
directors (as defined by the insurer) if Indemnitee is such an independent
director; (ii) of the Company’s non-independent directors if Indemnitee is not
an independent director; or (iii) of the Company’s officers if Indemnitee is an
officer of the Company. If the Company has D&O Insurance in effect at the time
the Company receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 



 4 

 

 

(d)            Subject to Section 15, in the event of any payment by the Company
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee with respect to any
insurance policy or any other indemnity agreement covering Indemnitee.
Indemnitee shall execute all papers required and take all reasonable action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 

(e)            Subject to Section 15, the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, without limitation, judgments, fines and amounts paid in settlement)
if and to the extent that Indemnitee has otherwise actually received such
payment under this Agreement or any insurance policy, contract, agreement or
otherwise.

 

Section 5.              Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:

 

(a)            The term “action, suit or proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, counterclaim, cross
claim, action, suit, arbitration, alternative dispute mechanism or proceeding,
whether civil, criminal, administrative or investigative.

 

(b)            The term “by reason of the fact that Indemnitee is or was or has
agreed to serve as a director or officer of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.

 

(c)            The term “expenses” shall be broadly construed and shall include,
without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees, costs and
expenses and related disbursements, appeal bonds, other out-of-pocket costs,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, ERISA excise taxes and
penalties and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Company or any third party),
actually and reasonably incurred by Indemnitee in connection with either the
investigation, defense or appeal of an action, suit or proceeding or
establishing or enforcing a right to indemnification under this Agreement or
otherwise incurred in connection with a claim that is indemnifiable hereunder.

 



 5 

 

 

(d)            The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever, as well as any penalties or
excise taxes assessed on a person with respect to an employee benefit plan.

 

Section 6.              Limitation on Indemnification. Notwithstanding any
provision of this Agreement to the contrary, the Company shall not be obligated
pursuant to this Agreement:

 

(a)            Proceedings Initiated by Indemnitee. To indemnify or advance
expenses to Indemnitee with respect to an action, suit or proceeding (or part
thereof) initiated voluntarily by Indemnitee, except with respect to any
compulsory counterclaim brought by Indemnitee, unless (i) such indemnification
is expressly required to be made by law, (ii) such action, suit or proceeding
(or part thereof) was authorized or consented to by the Board of Directors,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the DGCL or (iv) such action,
suit or proceeding is brought to establish or enforce a right to indemnification
or advancement of expenses under this Agreement or any other statute or law or
otherwise as required under Section 145 of the DGCL in advance of a final
determination.

 

(b)            Lack of Good Faith. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such action, suit or proceeding was not made in good faith or was frivolous.

 

(c)            Section 16(b) and Clawback Matters. To indemnify Indemnitee for
(i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of state statutory law or common law,
(ii) any reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or (iii) any
reimbursement of the Company by Indemnitee of any compensation pursuant to any
compensation recoupment or clawback policy adopted by the Board of Directors or
the compensation committee of the Board of Directors, including but not limited
to any such policy adopted to comply with stock exchange listing requirements
implementing Section 10D of the Exchange Act.

 

(d)            Prohibited by Law. To indemnify or advance expenses to Indemnitee
in any circumstance where such indemnification has been determined to be
prohibited by law by a final (not interlocutory) judgment or other adjudication
of a court or arbitration or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing.

 



 6 

 

 

Section 7.              Change in Control.

 

(a)            The Company agrees that if there is a change in control of the
Company, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification and advancement of expenses under this
Agreement, any other agreement or the Company’s certificate of incorporation or
bylaws now or hereafter in effect, the Company shall seek legal advice only from
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld). In addition, upon written request
by Indemnitee for indemnification pursuant to Section 1 or Section 3(a), a
determination, if required by the DGCL, with respect to Indemnitee’s entitlement
thereto shall be made by such independent counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee. The
Company agrees to pay the reasonable fees of the independent counsel referred to
above and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees, costs and expenses), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

(b)            For purposes of this Section 7, the following definitions shall
apply:

 

(i)            A “change in control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following: (A) any
person or group, within the meaning of Section 13(d)(3) of the Exchange Act,
obtains ownership, directly or indirectly, of (x) more than 50% of the total
voting power of the outstanding capital stock of the Company or applicable
successor entity (including any securities convertible into, or exercisable or
exchangeable for such capital stock) or (y) all or substantially all of the
assets of the Company and its Subsidiaries on a consolidated basis; (B) during
any period of two consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board of Directors, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 7(b)(i)(A), 7(b)(i)(C) or
7(b)(i)(D) or a director whose initial nomination for, or assumption of office
as, a member of the Board of Directors occurs as a result of an actual or
threatened solicitation of proxies or consents for election or removal of one or
more directors by any person or group other than a solicitation for the election
of one or more directors by or on behalf of the Board of Directors) whose
election by the Board of the Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board of Directors; (C) the effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity; and (D) the approval by the
stockholders of the Company of a complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets. For purposes of this Section 7(b)(i) only, “person”
shall have the meaning as set forth in Sections 13(d) and 14(d) of the Exchange
Act; provided, however, that “person” shall exclude (a) the Company, (b) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company and (c) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 



 7 

 

 

(ii)           The term “independent counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(A) the Company or Indemnitee in any matter material to either such party or
(B) any other party to the action, suit or proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(iii)          The term “Subsidiary” means, with respect to the Company (or an
applicable successor entity), any corporation, partnership, limited liability
company, association or other business entity of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors or
other governing persons or bodies thereof is at the time owned or controlled,
directly or indirectly, by the Company or one or more of the other Subsidiaries
of the Company or a combination thereof, or (ii) if a partnership, limited
liability company, trust, association or other business entity, a majority of
the partnership, limited liability company or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by the
Company or one or more of the other Subsidiaries of the Company or a combination
thereof. For purposes hereof, the Company or its applicable Subsidiary shall be
deemed to have a majority ownership interest in a partnership, limited liability
company, association or other business entity if the Company or such applicable
Subsidiary shall be allocated a majority of partnership, limited liability
company, association or other business entity gains or losses or shall be or
control the managing director, managing member, manager or general partner of
such partnership, limited liability company, association or other business
entity.

 

Section 8.              Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any action, suit or proceeding without the Company’s prior written
consent. The Company shall not, without Indemnitee’s prior written consent,
settle any action, suit or proceeding in any manner that would attribute to
Indemnitee any admission of liability or that would impose any fine or other
obligation or restriction on Indemnitee. Neither the Company nor Indemnitee will
unreasonably withhold, condition or delay his, her or its consent to any
proposed settlement.

 



 8 

 

 

Section 9.              Savings Clause. If any provision or provisions (or
portion thereof) of this Agreement shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
Indemnitee if Indemnitee was or is a party to, is threatened to be made a party
to, or is otherwise involved in, as a witness or otherwise, any threatened,
pending or completed action, suit or proceeding (brought in the right of the
Company or otherwise), whether civil, criminal, administrative or investigative
and whether formal or informal, including any and all appeals, by reason of the
fact that Indemnitee is or was or has agreed to serve as a director or officer
of the Company, or while serving as a director or officer of the Company, is or
was serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of any action alleged to have been taken
or omitted by Indemnitee in any such capacity, from and against all Losses
suffered by, or incurred by or on behalf of, Indemnitee in connection with such
action, suit or proceeding, including any appeals, to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated.

 

Section 10.              Contribution. In order to provide for just and
equitable contribution in circumstances in which the indemnification provided
for herein is held by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or in part, it is agreed that, in such event, the Company
shall, to the fullest extent permitted by law, contribute to the payment of all
Losses suffered by, or incurred by or on behalf of, Indemnitee in connection
with any action, suit or proceeding, including any appeals, in an amount that is
just and equitable in the circumstances in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such actions, suit or proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s); provided that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(e), Section 6 or
Section 8.

 

Section 11.              Form and Delivery of Communications. All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand,
upon receipt by the party to whom said notice or other communication shall have
been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier, one day after deposit with such courier and with
written verification of receipt, or (d) sent by email or facsimile transmission,
with receipt of oral confirmation that such transmission has been received.
Notice to the Company shall be directed to [_____], email: [_____@______.com],
facsimile: [(___)-___-____], confirmation number: [(___)-___-____]. Notice to
Indemnitee shall be directed to [_____], email: [_____@_____.com], facsimile:
[(___)-___-____], confirmation number: [(___)-___-____].

 

Section 12.              Nonexclusivity. The provisions for indemnification to
or the advancement of expenses and costs to Indemnitee under this Agreement
shall not limit or restrict in any way the power of the Company to indemnify or
advance expenses to Indemnitee in any other way permitted by law or be deemed
exclusive of, or invalidate, any right to which any indemnitee seeking
indemnification or advancement of expenses may be entitled under any law, the
Company’s certificate of incorporation or bylaws, other agreements or
arrangements, vote of stockholders or disinterested directors or otherwise, both
as to action in Indemnitee’s capacity as an officer, director, employee or agent
of the Company and as to action in any other capacity. Indemnitee’s rights
hereunder shall inure to the benefit of the heirs, executors and administrators
of Indemnitee.

 



 9 

 

 

Section 13.              Defenses. In (i) any action, suit or proceeding brought
by Indemnitee to enforce a right to indemnification hereunder (but not in an
action, suit or proceeding brought by Indemnitee to enforce a right to an
advancement of expenses) it shall be a defense that, and (ii) any action, suit
or proceeding brought by the Company to recover an advancement of expenses
pursuant to the terms of an undertaking by Indemnitee pursuant to Section 2, the
Company shall be entitled to recover such expenses upon a final adjudication
that, Indemnitee has not met any applicable standard for indemnification set
forth in the DGCL. Neither the failure of the Company (including its directors
who are not parties to such action, a committee of such directors, independent
legal counsel or the Company’s stockholders) to have made a determination prior
to the commencement of such suit that indemnification of Indemnitee is proper in
the circumstances because Indemnitee has met the applicable standard of conduct
set forth in the DGCL, nor an actual determination by the Company (including its
directors who are not parties to such action, a committee of such directors,
independent legal counsel or the Company’s stockholders) that Indemnitee has not
met such applicable standard of conduct, shall create a presumption that
Indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by Indemnitee, be a defense to such suit.

 

Section 14.              No Construction as Employment Agreement. Nothing
contained herein shall be construed as giving Indemnitee any right to be
retained as a director or officer of the Company or in the employ of the Company
or any other entity. For the avoidance of doubt, the indemnification and
advancement of expenses provided under this Agreement shall continue as to
Indemnitee even though he or she may have ceased to be a director, officer,
employee or agent of the Company.

 

Section 15.              Jointly Indemnifiable Claims.

 

(a)            Given that certain jointly indemnifiable claims may arise due to
the service of Indemnitee as a director and/or officer of the Company at the
request of Indemnitee-related entities (as defined below), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for payments to Indemnitee in respect of indemnification or
advancement of expenses in connection with any such jointly indemnifiable claims
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery Indemnitee may have from Indemnitee-related entities.
Under no circumstance shall the Company be entitled to any right of subrogation
or contribution by Indemnitee-related entities, and no right of advancement or
recovery Indemnitee may have from Indemnitee-related entities shall reduce or
otherwise alter the rights of Indemnitee or the obligations of the Company
hereunder. In the event that any of Indemnitee-related entities shall make any
payment to Indemnitee in respect of indemnification or advancement of expenses
with respect to any jointly indemnifiable claim, Indemnitee-related entity
making such payment shall be subrogated to the extent of such payment to all of
the rights of recovery of Indemnitee against the Company, and Indemnitee shall
execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable Indemnitee-related entities effectively
to bring suit to enforce such rights. The Company and Indemnitee agree that each
of Indemnitee-related entities shall be third-party beneficiaries with respect
to this Section 15(a) and entitled to enforce this Section 15(a) as though each
such Indemnitee-related entity were a party to this Agreement.

 



 10 

 

 

(b)            For purposes of this Section 15, the following terms shall have
the following meanings:

 

(i)            The term “Indemnitee-related entities” means any corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise (other than the Company or any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise Indemnitee has agreed, on behalf of the Company or at
the Company’s request, to serve as a director, officer, employee or agent and
which service is covered by the indemnity described in this Agreement) from whom
an Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

 

(ii)           The term “jointly indemnifiable claims” shall be broadly
construed and shall include, without limitation, any action, suit or proceeding
for which Indemnitee shall be entitled to indemnification or advancement of
expenses from both the Company and any Indemnitee-related entity pursuant to the
DGCL, any agreement or the certificate of incorporation, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or
Indemnitee-related entities, as applicable.

 

Section 16.              Interpretation of Agreement. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide, in each instance, indemnification and advancement of expenses to
Indemnitee to the fullest extent permitted by the DGCL, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than the DGCL permitted the Company to provide prior to
such amendment). Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or
words of like import.

 

Section 17.              Entire Agreement. This Agreement and the documents
expressly referred to herein constitute the entire agreement between the parties
hereto with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

 

Section 18.              Modification and Waiver. No supplement, modification,
waiver or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. For the avoidance of doubt, (a) this Agreement may not be modified or
terminated by the Company without Indemnitee’s prior written consent; (b) no
amendment, alteration or interpretation of the Company’s certificate of
incorporation or bylaws or any other agreement or arrangement shall limit or
otherwise adversely affect the rights provided to Indemnitee under this
Agreement and (c) a right to indemnification or to advancement of expenses
arising under a provision of the Company’s certificate of incorporation or
bylaws or this Agreement shall not be eliminated or impaired by an amendment to
such provision after the occurrence of the act or omission that is the subject
of the action, suit or proceeding for which indemnification or advancement of
expenses is sought.

 



 11 

 

 

Section 19.              Successor and Assigns. All of the terms and provisions
of this Agreement shall be binding upon, shall inure to the benefit of and shall
be enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 20.              Service of Process and Venue. The Company hereby
irrevocably and unconditionally (a) agrees that any action or proceeding arising
out of or in connection with this Agreement shall be brought in the Chancery
Court of the State of Delaware (the “Delaware Court”), (b) consents to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) appoints, to
the extent the Company is not otherwise subject to service of process in the
State of Delaware, [________] as its agent in the State of Delaware for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon the
Company personally within the State of Delaware, (d) waives any objection to the
laying of venue of any such action or proceeding in the Delaware Court and
(e) waives, and agrees not to plead or to make, any claim that any such action
or proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

Section 21.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. If,
notwithstanding the foregoing, a court of competent jurisdiction shall make a
final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Company of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 

Section 22.              Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart.

 

Section 23.              Headings and Section References. The section and
subsection headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Section references are to this Agreement unless otherwise specified.

 



 12 

 

 

Section 24.              Electronic Signatures. This Agreement may be signed by
electronic signature and electronic transmission, including via DocuSign or
other similar method, and this method of signature is as conclusive of an
intention to be bound by this Agreement as if signed by a party’s manuscript
signature.

 

[Signature Page Follows]

 

 13 

 

 

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date first written above.

 

                                       MULTIPLAN CORPORATION           By:
               Name:                                Title:  

 

                                                                INDEMNITEE     
       Name:                                                

 

[Signature Page to Indemnification Agreement]

 



   

 